UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7785


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TORRANCE JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:96-cr-00079-BO-1)


Submitted:   June 30, 2010                  Decided:   July 20, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clayton R. Kaeiser, CLAYTON R. KAEISER, PA, Miami, Florida, for
Appellant.    George E. B. Holding, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Torrance Jones appeals from the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of    sentence   based   upon    the   crack      cocaine     amendments     to   the

Sentencing Guidelines.           The district court denied the motion,

finding Jones ineligible because his offense involved more than

4.5 kilograms of crack cocaine.               On appeal, Jones asserts that,

at sentencing, he was only found responsible for 1.5 kilograms

of crack cocaine, that the district court is barred from holding

him    responsible     for   a   larger       amount,   and    that   he   should,

accordingly, be eligible for a reduction.               We affirm.

              We review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.               United States v. Munn, 595 F.3d

183,    186    (4th   Cir.   2010).           A   district    court   abuses      its

discretion if it fails or refuses to exercise discretion, or if

it relies on an erroneous factual or legal premise.                        DIRECTV,

Inc. v. Rawlins, 523 F.3d 318, 323 (4th Cir. 2008).                   In a § 3582

proceeding, the district court may only consider the effect of

the retroactive amendment, not any other sentencing or guideline

issues.       U.S.    Sentencing   Guidelines        Manual    §   1B1.10,     p.s.,

comment. (n.2) (2009).

              Amendment 706 to the Guidelines lowered the offense

levels for drug offenses involving certain quantities of crack

and is retroactive.          See USSG §§ 1B1.10(c), p.s. & 2D1.1(c)

                                          2
(2009); USSG App. C Amends. 706, 711, 715.                        However, the base

offense level for offenses involving 4.5 kilograms or more of

crack   is   unaffected      by    Amendment     706.        USSG    § 2D1.1(c)(1).

Accordingly,      if     Jones    was    responsible        for     more   than   4.5

kilograms    of   crack    cocaine,      he   would   not     be    eligible   for   a

sentence reduction under Amendment 706, because the Amendment

did not lower his sentencing range.              18 U.S.C. § 3582(c)(2).

             While the district court may not make new findings of

drug amounts inconsistent with those made during the original

sentencing, the court is permitted to make new findings that are

supported by the record and not inconsistent with the findings

at the original sentencing.             See United States v. Hall, 600 F.3d

872, 876 (7th Cir. 2010).                Specifically, “a finding that the

defendants were responsible for at least 4.5 kilograms is not

inconsistent      with    the    conclusion      of   the    original      sentencing

court that the defendants were responsible for amounts in excess

of 1.5 kilograms.”         United States v. Woods, 581 F.3d 531, 539

(7th Cir. 2009); see also United States v. Moore, 582 F.3d 641,

646 (6th Cir. 2009) (“We do not agree with [the defendant] that

the district court’s previous determination of ‘more than 1.5

kilograms’     means     that     it    cannot    also      find    more   than   4.5

kilograms.”).

             Thus,     although    the    district       court     only    explicitly

found Jones responsible for 1.5 kilograms of crack cocaine at

                                          3
his sentencing hearing, our review of the record convinces us

that     the    district     court   did       not    abuse   its   discretion    by

concluding that, at Jones’ original sentencing, it implicitly

adopted the drug amounts in the presentence report (including

26.3 kilograms of crack cocaine).                    As such, the district court

properly concluded that Jones was not eligible for a reduction

under the crack cocaine amendments, and we therefore affirm the

district court’s judgment.            We deny Jones’ motion for judicial

notice.        We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented     in   the    materials

before    the    court     and   argument      would    not   aid   the   decisional

process.

                                                                            AFFIRMED




                                           4